Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
All previous rejections have been overcome by the amendment supported by the original disclosure.
The previous restriction has been withdrawn. Claims 19-27 have been rejoined.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher R. Lewis on 3/11/21.
Claim 20, line 5 and 7, delete “-“; line 7, delete “as defined above”.
Claim 20, line 6 and 8-9, delete “according to”.
Claim 20, pg.6, line 1-2, delete “according to”.
Claim 21, delete “,”.
Claim 23, line 2-4, delete “-“; line 4, add “or” before “by”.
Claim 26, line 1, replace “it applies to a temporary-use material which” with “wherein the material”.
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1-12 and 14-28 (are) allowable over the closest prior art: Husemann et al. (Derwent 2004-013601, EP 1348748).
Husemann (abs) discloses a composition comprising acrylic acid and oligo-aminoacrylate that would inherent be polymerizable and form ammonium carboxylate ionic bond and ethylenic group and meet the claimed structure.
However, Husemann fails to disclose an oligomer comprising the precursor oligomer as defined in compound P of present claim 1.  The structure of the oligomer precursor of the invention thus has an amino group, one or more remaining acrylate groups which have not reacted with the amine, and an ester bond -C(=O)-O- between the amino group and the acrylate group(s). The aminoacrylates of Husemann do not have an ester bond -C(=O)-O- between the amino group and the acrylate group.
Therefore, claims 1-12 and 14-28 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Response to Arguments
The argument for allowance of amended claims has been fully considered and persuasive.   All previous rejections and restriction have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766